 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DONNELL BLEDSOE,                                   No. 2:19-cv-02349-TLN-CKD PS
12                       Plaintiff,
13          v.                                          ORDER & FINDINGS AND
                                                        RECOMMENDATIONS
14   GUILIANI, et al.,
15                       Defendants.
16

17          Plaintiff is a former state prisoner proceeding pro se. Plaintiff’s complaint was filed with

18   the court on November 20, 2019. The court’s records reveal that on October 5, 2018, plaintiff

19   filed a complaint containing virtually identical allegations. (2:18-cv-02710-KJN).1 Due to the

20   duplicative nature of the present action, the court will vacate its order directing the United States

21   Marshal to serve the first amended complaint and recommend that the complaint be dismissed.

22          Accordingly, IT IS HEREBY ORDERED that: (1) the order directing service (ECF No. 8)

23   is VACATED; and (2) the Clerk of Court shall serve a copy of this order on the United States

24   Marshal, 501 “I” Street, Sacramento, Ca., 95814, Tel. No. (916) 930-2030.

25          Further, IT IS HEREBY RECOMMENDED that this action be dismissed without

26   prejudice. See Fed. R. Civ. P. 41(b).

27
     1
      A court may take judicial notice of court records. See MGIC Indem. Co. v. Weisman, 803 F.2d
28   500, 505 (9th Cir. 1986); United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
                                                     1
 1             These findings and recommendations are submitted to the District Judge assigned to this
 2   case pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days after being served
 3   with these findings and recommendations, plaintiff may file written objections with the court.
 4   The document should be captioned “Objections to Magistrate Judge’s Findings and
 5   Recommendations.” Plaintiff is advised that failure to file objections within the specified time
 6   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th
 7   Cir. 1991).
 8   Dated: January 24, 2020
 9

10

11

12

13   15 bledsoe2349.f&r.dismiss

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
